Citation Nr: 1128889	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for gout of the ankles, feet, and knees.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty in the US Army September 1978 to September  1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Montgomery, Alabama.  In that decision, the RO also denied a rating in excess of 10 percent for hypertension and service connection for restrictive airway disease, claimed as asthma.  The Veteran filed a notice of disagreement with respect to each issue and the RO issued statements of the case.  The Veteran perfected an appeal as to each issue by filing a substantive appeal.  In a May 2010 statement, which was received before the case was transferred to the Board, the Veteran withdrew the issues concerning service connection for asthma and an increased rating for hypertension.  Accordingly, those issues are not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA requesting that service connection be granted for gout affecting the knees, ankles, and feet.  The appellant reported in the substantive appeal that due to the rigors of service, he developed pain in his knees and ankle that was subsequently diagnosed as gout.    

The appellant has been diagnosed as now suffering from gout.  Such a determination was made in 2001, approximately three years after his retirement from the US Army.  The record indicates that the appellant has not undergone a VA medical examination in order to determine whether the appellant's current gout disorder began in or was the result of his twenty years of military service.  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  However, merely filing a claim for benefits is not enough to necessitate a medical examination.  VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability, evidence establishing that an event, injury, or disease occurred in service or a disease manifested during an applicable presumptive period, and an indication that the disability or persistent or recurring symptoms of a disability may be associated with service or a service connected disability.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this instance, the service treatment records do not show that the appellant was diagnosed as having gout while on active duty.  However, the appellant's assertions concerning pain in the joints are symptoms or manifestations that are capable of direct observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (existence of a chronic disease may be established by competent lay evidence).  The Veteran avers that the pain he experienced in service ultimately resulted in a diagnosis of gout.  As such, in accordance with McLendon and the VA's duty to assist, the claim will be remanded for the purpose of obtaining a VA examination along with an etiological opinion.

Also, because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records, to include those subsequent to 2006, should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these treatment records should be associated with the claims file.

In addition, in the substantive appeal filed with respect to gout in March 2008, the Veteran indicated that he did not want a Board hearing.  However, in the May 2010 statement in which he withdrew the claims for service connection for asthma and an increased rating for hypertension, he indicated that he understood that he had requested a travel board hearing.  It is unclear from these documents whether the Veteran wishes to have a hearing concerning the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appellant and ask that he identify all additional medical treatment records pertaining to gout, to include those generated since January 2006, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested, including any TRICARE records and additional records possibly located at Maxwell Air Force Base.  All records obtained should be added to the claims folder.  If any records are unavailable, the appellant and his representative should be so notified in writing pursuant to 38 C.F.R. § 3.159(e) (2010), so that he may have the opportunity of submitting those documents himself.

2.  The RO/AMC should associate with the claims folder any VA medical records not already of record pertaining to the Veteran.  If there are no additional records, this should be noted in the claims folder.  

3.  After steps one and two are complete, the RO/AMC should schedule the appellant for a VA examination in order to determine the etiology of the appellant's current gout disability.  The complete claims folder and this remand are to be made available to the examiner before the examination, and the examiner must indicate that he or she has reviewed the claims folder.

The examiner is asked to express an opinion concerning the locations of joints that are affected by gout and the etiology of the claimed disorder.  The examiner should opine whether it is at least as likely as not that gout began in or is related to any in-service disease or injury or to service in general.  In that regard, the examiner should consider the appellant's statement that he had pain in service that was ultimately diagnosed as gout.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the requisite report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant, along with his accredited representative, should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

6.  Contact the Veteran and clarify whether he desires a hearing and if so, what type of hearing he wants.  Provide him with an appropriate period of time in which to respond.  

Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


